—Order unanimously reversed, with costs, and motion granted to the extent specified in the following memorandum: Plaintiffs’ motion is granted to the extent of striking Items 4, 5, 7 and 9 from defendant’s notice to produce. If it develops upon examination of the plaintiffs that other records are required, defendant may then move for their production upon showing the relevancy and materiality of the records then requested. (Appeal from order of Monroe Special Term denying motion for protective order.) Present — Goldman, P. J., Gabrielli, Moule, Bastow and Henry, JJ.